DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group II (claims 57-58), in the reply filed on 07/20/2022, is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown a serious burden for the Restriction Requirement.  This is not found persuasive because “serious burden” is not the proper legal analysis to use to both make and/or respond to a Restriction Requirement under national stage (35 USC 371) practice.  The Examiner disclosed his legal analysis/rationale for the national stage (‘371) Restriction on page 5 paragraph 9 of Office Action of 04/20/2022.
Moreover, the reference SOOR (Kraskouskaya, D., et al.  “An Excimer-Based, Turn-On Fluorescent Sensor for the Selective Detection of Diphosphorylated Proteins in Aqueous Solution and Polyacrylamide Gels”.  Journal of American Chemical Society.  (2014), Vol. 136, pp. 1234-1237, referenced in IDS of 07/20/2020), discloses the subject matter of instant Group I claim 1:  
	1)  a sensor1, whose chemical structure consists of i) a pyrene fluorophore (akin to “W” of claim 1) and ii)  binding unit (akin to “V”) comprising central Zn2+ metal ion (akin to “M”) and cyclen coordinating moiety (akin to “Y” and “A” is OTf- and n=2 as “coordinating counter ion”) wherein binding of this sensor1 via the Zn2+ ion to the phosphate ion of mono-, di, or polyphosphorylated peptide induces excimer formation in the pyrene fluorophore (see Fig 1-2 of p. 1235, which is the step b of claim 1).  This sensor1 was incubated with a variety of phosphorylated proteins at various concentrations to assess binding and excimer fluorescent enhancement (the “method of detecting negatively charged phosphate-containing membrane components” and “combining a solution of a sample suspected of comprising negatively charged phosphate-containing components with a solution comprising a Formula I” from claim 1) (see Table 1 p. 1235 and Fig 3A-B p. 1236).
	Thus, any one of the following are sufficient to justify breaking Unity of Invention between Groups I and II:  either (1) the existing legal analysis on page 5 of the previous Office Action or (2) the anticipatory prior art reference SOOR against claim 1 of Group I (preceding paragraph).
The requirement is still deemed proper and is therefore made FINAL.
The Examiner conducted a search using the Registry, HCaplus, and Casreact databases of STN for:  1) Applicants’ elected species and 2) the full scope of base claim 57’s genus formula V (see enclosed “SEARCH 6”) but did not find any prior art or double patent references.
A review of PALM and PE2E SEARCH Databases for the instant application’s inventor/assignee/owner names did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Claims 1, 3-5, 7, 9, 12-14, 16, 19, 24, 53-56, and 59-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/22022.
The Restriction Requirement is maintained as elected Group II has a rejection of merits, below, AND Applicants cannot have non-elected/withdrawn Group I rejoined as currently drafted.
Non-elected/withdrawn Group I as drafted cannot be rejoined to elected Group II once elected Group II is allowable since Group I is drawn to structurally distinct compounds than the compounds of Formula V of elected Group II.  Applicants could revise all non-elected Group I claims to a method of use of the Group II elected Formula V to get Group I rejoined.  Any amendments need support in the original disclosure as filed.
The Election of Species Requirement of 04/20/2022 for elected Group II is withdrawn as elected Group II is free of the prior art.
The next Office Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Action; and/or 
(2)	Rejoinder occurs (once Applicants amend non-elected/withdrawn Group I claims) and a prior art search for rejoined Group I reveals new prior art; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejections.
Current Status of 16/652,733
This Office Action is responsive to the amended claims of July 20, 2022.
New claims 57-58 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/652,733, filed 04/01/2020, as a national stage entry of PCT/CA2018/051231, International Filing Date: 10/01/2018, which claims domestic priority from U.S. Provisional Application 62/566,699, filed 10/02/2017.
The effective filing date is 10/02/2017 as the instant claim 57 finds support in the U.S. Provisional 62/566,699.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 57 is objected to as Applicants need to draw a clear bond between L2 and R3 in the illustration of Formula V.
Claims 57-58 are objected to for missing periods at the end of these claims.  Please supply, or darken (if there are periods present) any necessary periods.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 58, which depends on canceled claim 47, is rejected under 35 U.S.C. 112(d):  It is not proper for a dependent claim to depend on a canceled claim.
Applicants should change the dependency of claim 58 so that it depends on claim 57.  Furthermore, Applicants should carefully review any other non-elected/withdrawn Group I claim they hope to eventually rejoin as some of these also depend on canceled claims (see, for example, claim 60, which depends on canceled claim 49).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 57 is objected to for a claim informality.
Claim 58 is not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound from genus Formula V of base claim 57.
The reference DING (Ding, Z., et al.  “Nanoscale metal–organic frameworks coated with poly(vinyl alcohol) for ratiometric peroxynitrite sensing through FRET”.  Chem. Sci. (2017), Vol. 8, pp. 5101-5106), discloses the compound PVA-Abt:  
    PNG
    media_image1.png
    226
    228
    media_image1.png
    Greyscale
  (Scheme 1 on page 5102).
However, DING is a close art, and not a prior art reference since the heterocycle containing boron and two oxygen atoms is not a permissible moiety for R3 according to base claim 57.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of DING to arrive at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625